This suit was instituted in the court below by the McCall Company against J. J. Segal.
The questions involved were certified by this court to the Supreme Court, and have been fully answered. See Segal v. Me Call Company,184 S.W. 188. The facts of the case are there fully stated. The answers returned by the Supreme Court to the questions certified necessitate a reversal of the judgment rendered in the court below in favor of the appellee, the McCall Company, and the rendition by this court of a judgment in favor of the appellant, J. J. Segal; and judgment will be entered accordingly.
 *Page 47